DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 07/16/2019. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.
Claim Interpretation
It is the Office’s position that the testing method for a material or structural property does not impart a patentable weight. The property is attributed to the material and structure, not the testing method.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al (US 2016/0167334).
Regarding Claim 1, Arora discloses an absorbent article (20, Fig. 28) comprising:
a nonwoven topsheet (100, Fig. 1B; 24, Fig. 28; ¶ [0237-0240]);
a liquid impermeable backsheet (25, Fig. 28); and
an absorbent core (28, Fig. 28) positioned at least partially intermediate the topsheet (100, Fig. 1B; 24, Fig. 28) and the backsheet (25, Fig. 28);
wherein the topsheet (100, Fig. 1B; 24, Fig. 28) comprises:
	carded fibers (¶ [0089, 0108, 0147]);
	a first side (first surface 115, Fig. 1B); and
	a second side (second surface 160, Fig. 1B);
	wherein the topsheet (100, Fig. 1B; 24, Fig. 28) defines a plurality of apertures (combination of apertures 125 and 165, Fig. 1B);
	wherein the apertures (125 and 165, Fig. 1B) each have a first side aperture size (size of apertures 125 in layer 110, Fig. 1B) and a second side aperture size (size of apertures 165 in layer 150, Fig. 1B).
Arora is silent whether the ratio of the first side aperture size to the second side aperture size is between about 1.15:1 and about 1:1.15, according to the Aperture Size Ratio Test; wherein the plurality of apertures have an aperture size regularity of about 1% to about 15% according to the Aperture Size Regularity Test; and wherein the plurality of apertures have an aperture shape regularity of between about 1% to about 12%, according to the Aperture Shape Regularity Test.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Arora to have a ratio of the first side aperture size to the second side aperture size be between about 1.15:1 and about 1:1.15, to have an aperture size regularity of about 1% to about 15%, and to have an aperture shape regularity of about 1% to about 12% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Arora would not operate differently with a ratio of the first side aperture size to the second side aperture size be between about 1.15:1 and about 1:1.15, to have an aperture size regularity of about 1% to about 15%, and to have an aperture shape regularity of about 1% to about 12% and since the size and shape of the apertures within the claimed ranges would not prevent the article from absorbing fluid the device would function appropriately with the claimed ranges. Further, applicant places no criticality on the ranges claimed, indicating simply that the ratio of the first side aperture size and the second side aperture size, the aperture size regularity, and the aperture shape regularity “may” be within the claimed ranges (¶ [0080, 0081, 0083] of published application).
Regarding Claim 16, Arora discloses an absorbent article (20, Fig. 28) comprising:
a nonwoven topsheet (100, Fig. 1B; 24, Fig. 28; ¶ [0237-0240]);
a liquid impermeable backsheet (25, Fig. 28); and
an absorbent core (28, Fig. 28) positioned at least partially intermediate the topsheet (100, Fig. 1B; 24, Fig. 28) and the backsheet (25, Fig. 28);
wherein the topsheet (100, Fig. 1B; 24, Fig. 28) comprises:
	a first nonwoven layer (110, Fig. 1B; ¶ [0075, 0147]) comprising carded fibers (¶ [0147]), wherein the first nonwoven layer (110, Fig. 1B) is hydrophobic (¶ [0162, 0181]) and forms a first side (115, Fig. 1B); and
	a second nonwoven layer (150, Fig. 1B; ¶ [0075, 0147]) joined to the first nonwoven layer (110, Fig. 1B; ¶ [0080]), wherein the second nonwoven layer (150, Fig. 1B) is hydrophilic (¶ [0162]) and forms a second side (160, Fig. 1B);
	wherein the topsheet (100, Fig. 1B; 24, Fig. 28) defines a plurality of apertures (combination of apertures 125 and 165, Fig. 1B);
	wherein the apertures (125 and 165, Fig. 1B) each have a first side aperture size (size of apertures 125 in layer 110, Fig. 1B) and a second side aperture size (size of apertures 165 in layer 150, Fig. 1B).
Arora is silent whether the ratio of the first side aperture size to the second side aperture size is between about 1.15:1 and about 1:1.15, according to the Aperture Size Ratio Test; wherein the plurality of apertures have an aperture size regularity of about 1% to about 15% according to the Aperture Size Regularity Test; and wherein the plurality of apertures have an aperture shape regularity of between about 1% to about 12%, according to the Aperture Shape Regularity Test.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Arora to have a ratio of the first side aperture size to the second side aperture size be between about 1.15:1 and about 1:1.15, to have an aperture size regularity of about 1% to about 15%, and to have an aperture shape regularity of about 1% to about 12% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Arora would not operate differently with a ratio of the first side aperture size to the second side aperture size be between about 1.15:1 and about 1:1.15, to have an aperture size regularity of about 1% to about 15%, and to have an aperture shape regularity of about 1% to about 12% and since the size and shape of the apertures within the claimed ranges would not prevent the article from absorbing fluid the device would function appropriately with the claimed ranges. Further, applicant places no criticality on the ranges claimed, indicating simply that the ratio of the first side aperture size and the second side aperture size, the aperture size regularity, and the aperture shape regularity “may” be within the claimed ranges (¶ [0080, 0081, 0083] of published application).
Regarding Claim 20, Arora discloses an absorbent article (20, Fig. 28) comprising:
a nonwoven topsheet (100, Fig. 1B; 24, Fig. 28; ¶ [0237-0240]);
a liquid impermeable backsheet (25, Fig. 28);
an absorbent core (28, Fig. 28) positioned at least partially intermediate the topsheet (100, Fig. 1B; 24, Fig. 28) and the backsheet (25, Fig. 28); and
an acquisition layer (52, Fig. 28),
wherein the acquisition layer (52, Fig. 28) and the nonwoven topsheet (100, Fig. 1B; 24, Fig. 28) are in a face-to-face relationship (as seen in Fig. 28) and form a laminate (¶ [0293] indicates the topsheet can be bonded to the acquisition layer and therefore will form a laminate);
wherein the topsheet (100, Fig. 1B; 24, Fig. 28) comprises:
	a first nonwoven layer (110, Fig. 1B; ¶ [0075, 0147]) comprising carded (¶ [0147]) cotton fibers (¶ [0136] indicates that cotton can be used for the nonwoven laminates and as such can be used for the carded fibers in the topsheet), wherein the first nonwoven layer (110, Fig. 1B) is hydrophobic (¶ [0162, 0181]) and forms a first side (115, Fig. 1B); and
	a second nonwoven layer (150, Fig. 1B; ¶ [0075, 0147]) joined to the first nonwoven layer (110, Fig. 1B; ¶ [0080]), wherein the second nonwoven layer (150, Fig. 1B) is hydrophilic (¶ [0162]) and forms a second side (160, Fig. 1B);
	wherein the topsheet (100, Fig. 1B; 24, Fig. 28) defines a plurality of apertures (combination of apertures 125 and 165, Fig. 1B);
	wherein the apertures (125 and 165, Fig. 1B) each have a first side aperture size (size of apertures 125 in layer 110, Fig. 1B) and a second side aperture size (size of apertures 165 in layer 150, Fig. 1B).
Arora is silent whether the ratio of the first side aperture size to the second side aperture size is between about 1.15:1 and about 1:1.15, according to the Aperture Size Ratio Test; wherein the plurality of apertures have an aperture size regularity of about 1% to about 15% according to the Aperture Size Regularity Test; and wherein the plurality of apertures have an aperture shape regularity of between about 1% to about 12%, according to the Aperture Shape Regularity Test, and wherein the plurality of apertures are between about 0.2% and about 3% occluded, according to the Aperture Clarity Test.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Arora to have a ratio of the first side aperture size to the second side aperture size be between about 1.15:1 and about 1:1.15, to have an aperture size regularity of about 1% to about 15%, to have an aperture shape regularity of about 1% to about 12%, and to have an aperture occlusion percentage between about 0.2% and about 3% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Arora would not operate differently with a ratio of the first side aperture size to the second side aperture size be between about 1.15:1 and about 1:1.15, to have an aperture size regularity of about 1% to about 15%, to have an aperture shape regularity of about 1% to about 12%, and to have the aperture occlusion be between about 0.2% and 3% and since the size, shape, and occlusion of the apertures within the claimed ranges would not prevent the article from absorbing fluid the device would function appropriately with the claimed ranges. Further, applicant places no criticality on the ranges claimed, indicating simply that the ratio of the first side aperture size and the second side aperture size, the aperture size regularity, and the aperture shape regularity “may” be within the claimed ranges (¶ [0080, 0081, 0083, 0086] of published application).
Regarding Claim 2, Arora further discloses the topsheet (100, Fig. 1B; 24, Fig. 28) comprises:
a first nonwoven layer (first layer 110, Fig. 1B; ¶ [0075, 0147]) comprising the carded fibers (¶ [0147] discloses one layer, including the first layer, can comprise carded fibers), wherein the first nonwoven layer (110, Fig. 1B) forms the first side (115, Fig. 1B); and
a second nonwoven layer (second layer 150, Fig. 1B; ¶ [0075, 0147]) joined to the first nonwoven layer (110, Fig. 1B; ¶ [0080]), wherein the second nonwoven layer (150, Fig. 1B) forms the second side (160, Fig. 1B).
Regarding Claim 3, Arora further discloses the first nonwoven layer (110, Fig. 1B) is naturally hydrophobic (¶ [0162, 0181] indicates constituent materials can be selected which exhibit the desired hydrophobic qualities and as such the first nonwoven layer would be naturally hydrophobic).
Regarding Claim 4, Arora further discloses the first nonwoven layer (110, Fig. 1B) is treated to be hydrophobic (¶ [0162, 0181]; an additive can be used to make the first layer hydrophobic instead of selecting a naturally hydrophobic material).
Regarding Claims 5, 6, and 17, Arora further discloses the carded fibers comprise natural fibers such as cotton fibers (¶ [0136] indicates that cotton can be used for the nonwoven laminates and as such can be used for the carded fibers in the topsheet).
Regarding Claim 7, Arora further discloses the second nonwoven layer (150, Fig. 1B) is hydrophilic (¶ [0162]).
Regarding Claims 8 and 18, Arora further discloses the second nonwoven layer (150, Fig. 1B) comprises synthetic fibers (¶ [0136]).
Regarding Claims 10 and 19, Arora is silent whether the plurality of apertures are between about 0.2% and about 3% occluded, according to the Aperture Clarity Test.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Arora to have the plurality of apertures be between about 0.2% and about 3% occluded since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Arora would not operate differently with the claimed percentage of aperture occlusion and the device would function appropriately with the claimed percentage of aperture occlusion. Further, applicant places no criticality on the range claimed, indicating simply that the percentage of aperture occlusion “may” be within the claimed ranges (¶ [0086] of published application).
Regarding Claim 11, Arora further discloses the apertures (125 and 165, Fig. 1B) each have an aperture wall thickness between the first side (115, Fig. 1B) and the second side (160, Fig. 1B).
Arora is silent whether a ratio of the aperture wall thickness to a thickness between the firs side and the second side of the topsheet in a non-aperture area is between about 1:1 and about 1.5:1, according to the Aperture Wall Thickness Ratio Test.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Arora to have a ratio of the aperture wall thickness to a thickness between the first side and the second side of the topsheet in a non-aperture area is between about 1:1 and about 1.5:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Arora would not operate differently with a ratio of the aperture wall thickness to a thickness between the first side and the second side of the topsheet in a non-aperture area between about 1:1 and about 1.5:1 and since the device would function appropriately with the claimed ratio as the claimed ratio of the aperture wall thickness to the layer thickness will not impact the articles ability to absorb fluid. Further, applicant places no criticality on the range claimed, indicating simply that the ratio of the aperture wall thickness to a thickness between the first side and the second side of the topsheet in a non-aperture area “may” be within the claimed ranges (¶ [0085] of published application).
Regarding Claim 12, Arora is silent whether the apertures have an aperture wall thickness of between about 0.1 mm and about 0.75 mm, according to the Aperture Wall Thickness Measurement Test.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Arora to have the apertures have an aperture wall thickness of between about 0.1 mm and about 0.75 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Arora would not operate differently with an aperture wall thickness of between about 0.1 mm and about 0.75 mm and since the aperture thickness would not negative impact the absorbent ability of the device, the device would function appropriately with the claimed aperture wall thickness. Further, applicant places no criticality on the range claimed, indicating simply that the aperture wall thickness “may” be within the claimed ranges (¶ [0085]).
Regarding Claim 13, Arora is silent whether the topsheet has a Rewet in the range of between about 0.01 g and about 0.5 g, according to the Rewet Test.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Arora to have the topsheet have a Rewet in the range of between about 0.01 g and about 0.5 g since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Arora would not operate differently with a topsheet Rewet value in the range of between about 0.01 g and about 0.5 g and since the claimed Rewet value would not prevent the absorbent article from absorbing fluid the device would function appropriately with the claimed Rewet value. Further, applicant places no criticality on the range claimed, indicating simply that the topsheet Rewet value “may” be within the claimed ranges (¶ [0119] of published application; the topsheet is described as having a rewet value within various ranges, therefore not placing criticality upon the claimed range).
Regarding Claim 14, Arora is silent whether the topsheet has a Run-Off in the range of about 1% to about 25%, according to the Run-Off Test.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Arora to have a topsheet Run-Off in the range of about 1% to about 25% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Arora would not operate differently with a topsheet Run-Off in the range of about 1% to about 25% since the device would function appropriately as an absorbent article with the claimed Run-Off value. Further, applicant places no criticality on the range claimed, indicating simply that the topsheet Run-Off “may” be within the claimed ranges (¶ [0119] of published application; the topsheet is described as having a Run-Off value within various ranges, therefore not placing criticality upon the claimed range).
Regarding Claim 15, Arora is silent whether the topsheet has a Fluid Strike Through between about 1 s to about 6.5 s, according to the Fluid Strike Through Test.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Arora to have a topsheet with a Fluid Strike Through between about 1 s to about 6.5 s since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Arora would not operate differently with a topsheet with a Fluid Strike Through between about 1 s to about 6.5 s and since the device would function appropriately with the claimed Fluid Strike Through value. Further, applicant places no criticality on the range claimed, indicating simply that the topsheet Fluid Strike Through value “may” be within the claimed ranges (¶ [0119] of published application; the topsheet is described as having a Fluid Strike Through value within various ranges, therefore not placing criticality upon the claimed range).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arora et al (US 2016/0167334) as evidenced by Wade et al (US 2015/0083310).
Regarding Claim 9, Arora does not explicitly state that the perimeters of the apertures are substantially free of aperture perimeter tails. However, Arora describes that the apertures are formed by bonding the two nonwoven layers and then incrementally stretching the layers to form apertures at the bond sites (¶ [0159]). Wade indicates that this bonding and stretching method of forming apertures results in fused aperture edges and does not tend to create loose fibers at the edges (¶ [0041]). As such, one of ordinary skill in the art would recognize that the perimeters of the apertures of Arora are substantially free of aperture perimeter tails due to the method used to create the apertures that results in fused edges and doesn’t tend to create loose fibers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781